Law Department The Lincoln National Life Insurance Company 350 Church Street Hartford, Connecticut Scott C. Durocher Counsel Phone: 860-466-1222 Scott.Durocher@LFG.com March 7, 2012 U.S. Securities and Exchange Commission treet, NE Washington DC 20549 Re:Lincoln Life & Annuity Company of New York Lincoln New York Account N for Variable Annuities (File No. 811-09763) CIK No. 0001093278 Lincoln ChoicePlusSM AdvisorVariable Annuity (File No. 333-177664) SEC Accession No. 0000726865-11-000835 Request for Withdrawal of Registration Statement Pursuant to Rule 477 Dear Sir or Madam: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”), Lincoln Life & Annuity Company of New York (the “Company”) and Lincoln New York Account N for Variable Annuities (the “Separate Account”) hereby request the withdrawal of the above-referenced registration statement on Form N-4, filed with the Securities and Exchange Commission on November 2, 2011 (the “Registration Statement”). The Registration Statement has not yet become effective. No securities were sold in connection with the Registration Statement. Therefore, the Company and the Separate Account respectfully request that an order be issued granting their request for withdrawal of the Registration Statement as soon as is practicable. The Company hasdecided not to offer the product filed under the Registration Statementat this time. If you have any questions regarding this matter, please contact the undersigned at (860) 466-1222. Sincerely, Scott C. Durocher Counsel
